Citation Nr: 9907146	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-19 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran-appellant served on active duty from July 1967 to 
July 1970.  The appellant's DD214 reflects that he served in 
Vietnam and was awarded a Combat Infantryman Badge.  The 
Board notes that the appellant's sister has been appointed 
his custodian for purposes of receipt of VA benefits.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in November 1997, it was remanded to the 
Department of Veterans Affairs (VA), Houston, Texas, Regional 
Office (RO) for additional development on the issue of 
whether the requisite new and material evidence had been 
submitted with which to reopen the claim of entitlement to 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder.  That development was 
completed and the case was returned to the Board in December 
1998 and is now ready for further appellate review.  


FINDINGS OF FACT

1.  In November 1976, the Board denied the appellant's claim 
of entitlement to service connection for a psychiatric 
disorder.  

2.  In February 1987, the RO denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder.  

3.  In September 1989, the RO considered all of the evidence 
of record and denied the appellant's claim of entitlement to 
service connection for a psychiatric disorder, to include a 
nervous disorder, a psychosis, and post-traumatic stress 
disorder.  

4.  Additional evidence received since September 1989 is 
either cumulative and duplicative, or does not bear directly 
and substantially upon the matter of service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The September 1989 decision which denied service connection 
for a psychiatric disorder, including a nervous disorder, a 
psychosis and post-traumatic stress disorder, is final; new 
and material evidence has not been submitted, and the claim 
is not reopened.  38 U.S.C. § 4005 (1986); 38 C.F.R. § 19.192 
(1988); currently 38 U.S.C.A. §§ 5107(a), 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  In addition, service connection may be granted for a 
psychosis, if manifested to a compensable degree with one 
year following separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The appellant is seeking service connection for a psychiatric 
disorder to include post-traumatic stress disorder, which he 
contends began in or was the result of service.  However, 
inasmuch as a final decision as to that issue has been 
rendered, the matter currently before the Board for appellate 
review is whether new and material evidence has been 
submitted with which to reopen the claim of entitlement to 
service connection.

In November 1976, the Board denied the appellant's claim of 
entitlement to service connection for a psychiatric disorder.  
The November 1976 decision of the Board became final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Board found that 
the pertinent evidence then of record showed that a 
psychiatric disorder was not present in service and that a 
psychosis was not shown within the year following discharge 
from service.  The Board concluded that the requirements for 
entitlement to service connection for a psychiatric disorder 
had not been met.

In February 1987, the RO denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder and the appellant was provided notice of that action 
in March 1987.  In that decision the RO found that post-
traumatic stress disorder had not been found on current 
examination.  The appellant did not file a notice of 
disagreement with that decision and it became final.  
38 U.S.C.A. 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

In August 1989, the appellant filed a written request to 
reopen his claim for service connection for a "nervous 
condition."  In September 1989, the RO considered all of the 
evidence of record and denied the appellant's claim of 
entitlement to service connection for a psychiatric disorder, 
to include a nervous disorder, a psychosis, and post-
traumatic stress disorder, finding that the medical evidence 
showed the diagnosis of schizophrenia, but did not show 
incurrence or aggravation of a psychosis in service or in the 
one year presumptive period following service.  The appellant 
was provided notice of that decision in October 1989.  The 
appellant never filed a notice of disagreement with that 
decision.  Therefore, that decision is final and ordinarily 
may not be reopened.  See 38 U.S.C.A. 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc);  see also Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, No. 97-2180 (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994) and Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The basis of the RO's last final denial of entitlement to 
service connection for post-traumatic stress disorder was 
that that there was no current finding of such a disorder.  
The basis for the RO's last final denial of entitlement to 
service connection for an acquired psychiatric disorder, 
specifically chronic paranoid schizophrenia, was that the 
claimed disorder was not present in service or within the 
first post-service year, nor could it otherwise be related to 
the veteran's period of service.

Consequently, the Board must determine if any of the evidence 
received subsequent to those determinations is both "new" and 
"material," to the question of whether the veteran has post-
traumatic stress disorder, and/or whether an acquired 
psychiatric disorder, to wit, chronic paranoid schizophrenia 
was present in service, within the first post-service year, 
or could otherwise be related to the veteran's period of 
service.  These questions involve a medical diagnosis or 
opinion as to medical causation, and therefore require 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The evidence submitted since the RO's denials of the claims 
on the merits in 1987 and 1989, and implicitly or explicitly 
claimed by the veteran to be new and material, consists of VA 
and private outpatient and hospitalization treatment records 
from 1987 to 1998, the veteran's written and oral statements, 
and a February 1998 VA examination report of a psychiatric 
examination conducted pursuant to the Board's November 1997 
remand.  

Although the veteran's written and oral statements submitted 
since 1984 are new, in that they were not previously of 
record, the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  The Court, in Moray v. Brown, 5 Vet. App. 211, 
214 (1993), extended the principal of Grottveit v. Brown, 5 
Vet. App. 91 (1993), to hold that if lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a), 
it necessarily follows that such assertions cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Consequently, the veteran's own statements, including his 
hearing testimony, are insufficient to reopen the claim.  

On the other hand, the newly submitted VA and private 
outpatient and hospitalization treatment records from 1989 to 
1998, were for the most part, generated by physicians who are 
deemed to possess the requisite medical knowledge to render a 
medical diagnosis and opinion of causation competent.  
Additional medical evidence was submitted in August 1995 
which included records of VA hospitalization in November 1994 
for treatment of chronic paranoid schizophrenia, and 
hospitalization in April 1995 for treatment of 
schizoaffective disorder and alcohol abuse.  VA 
hospitalization reports dated in June 1996, July 1996, and 
November 1996, reflect treatment for paranoid schizophrenia 
and alcohol abuse.  VA outpatient treatment records from 
March 1997 to March 1998 further document the treatment of 
the veteran for chronic paranoid schizophrenia and alcohol 
abuse.  

The VA and private treatment records are clearly not material 
because they are not probative of the issues at hand.  Since 
none of the new evidence reflects the diagnosis of post-
traumatic stress disorder, they are not material to that 
issue.  By the same token, the VA and private outpatient and 
hospital medical records do not address whether an acquired 
psychiatric disorder, more specifically, whether chronic 
paranoid schizophrenia was present in service, or whether any 
psychiatric disorder could otherwise be related to the 
veteran's period of service.  The newly submitted medical 
records merely establish the diagnosis of chronic paranoid 
schizophrenia and document the appellant's treatment for that 
disorder.  Because the additional medical evidence submitted 
does not tend to show that any psychiatric disorder was 
present in service, within the first post-service year, or 
was otherwise related to the veteran's period of service, it 
does not address the specified basis for the last final 
denial of the claim.  It is not new and material, and the 
claim may not be reopened on the basis of the newly submitted 
VA and private medical records.  The only reference to 
service, or opinions relating any disorder at issue to 
service contained within those records are entirely within 
the context of the history provided solely and exclusively by 
the veteran.  An opinion based upon information provided by 
individuals who lack the medical background required to 
analyze medical information has no probative value.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As noted above, a February 1998 VA psychiatric examination 
was conducted pursuant to the Board's November 1997 remand.  
In the report of that examination, the examiner noted that 
information had been obtained from "the veteran who is an 
uncooperative, unreliable informant, and review of his 
extensive c-file and chart notes and electronic notes."  The 
examiner noted that it was essentially impossible to conduct 
a structured interview with the appellant, although some 
discourse between the examiner and the appellant were 
related.  These were primarily centered upon the appellant's 
desire to be declared competent in order to get control of 
his money.  The appellant also noted that the first time that 
he heard voices was in 1973 while working in the Jackson 
Prison.  Mental status examination noted that the veteran's 
thought process was not coherent or logical; he had paranoid 
delusions and reported auditory hallucinations; although the 
veteran appeared to be oriented to time, place and person, 
his associations were loose, and his concentration, 
attention, insight and judgment were impaired.  

The examiner provided a detailed review of the veteran's 
medical records, including VA psychiatric hospitalization 
reports from 1974 to 1997.  The diagnoses on Axis I were 
paranoid schizophrenia, chronic; and alcohol dependence.  It 
was the examiner's opinion that from 1977, the veteran had 
repeatedly intermittently complained of paranoid ideation and 
auditory hallucinations.  It was noted that the most recent 
hospital discharge summaries show no mention of symptoms 
consistent with post-traumatic stress disorder, and it was 
stated that the veteran was therefore not given that 
diagnosis by the examiner.  It was the examiner's opinion 
that "the complaints that the veteran presented with when he 
was admitted in 1974 were the prodrome of the syndrome which 
has most consistently been called schizophrenia, paranoid 
type from 1977 to the current time."  The examiner stated 
that based on the information available, no conclusion could 
be made regarding the veteran's behavior between July of 1970 
and July 1971.  It was noted that the veteran appeared to 
have been employed, but did not begin to hear voiced until 
1973.  The examiner concluded by noting that the veteran had 
stated that he heard voices in service, but that this could 
not be verified by anything in the record.  

The Board has analyzed the February 1998 VA psychiatric 
examination report, with regard to whether it is new and 
material to the issue of entitlement to service connection 
for a psychiatric disorder, to include post-traumatic stress 
disorder.  The Boar has concluded that it is not.  The report 
does not indicate a diagnosis of post-traumatic stress 
disorder, nor does it support the finding of a medical nexus 
between military service and a current psychiatric disorder, 
and as such, it is not probative.  To the contrary, this most 
current VA psychiatric examination in fact refutes the 
appellant's claims that he has post-traumatic stress 
disorder, or that his chronic schizophrenia, paranoid type, 
is related to service or to a disease or injury of service 
origin.  As such it is not deemed so significant and of such 
probative value that it must be considered in order to fairly 
decide the merits of the claim, and it is therefore not new 
and material.  

Finally, in the Board's November 1997 remand, the RO was 
asked to consider the impact of 38 U.S.C.A. § 1154 on the 
veteran's claim, given the fact that the veteran served in 
combat as evidenced by his receipt of the Combat 
Infantryman's Badge.  Although the RO did not site the 
provision of 38 U.S.C.A. § 1154 in its subsequent decisions, 
it did address whether any inservice disease or injury was 
incurred in service, and concluded that the veteran had no 
symptoms complaints or manifestations of a psychiatric 
disorder during service.  Since that finding was based upon 
all of the evidence of record including the veteran's own 
statements, and since the veteran and his representative had 
been apprised by the Board in its remand of the provisions of 
38 U.S.C.A. § 1154, the Board sees no useful purpose in 
remanding the matter for further consideration of 38 U.S.C.A. 
§ 1154 by the RO.  

In that regard, the Board notes that although 38 U.S.C.A. 
§ 1154 does not establish service connection for a particular 
disability of a combat veteran, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  See id. at 508; see 
also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service").

The Board accepts the veteran's statement that he may have 
heard voices or experienced other psychiatric symptoms in 
service.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1995); see also Dean v. Brown, 8 Vet. App. 449, 
455 (1995) (as a lay person the veteran is competent to 
testify as to the symptoms he experienced in service).  That 
does not mean, however, that the veteran's lay testimony can 
establish that the in-service incident caused or was an 
initial manifestation of any current disability.  That is, 
Section 1154(b) deals with the question of whether a 
particular disease or injury was incurred or aggravated in 
service - what happened then - not the questions of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.  Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  

The Board must conclude that whatever presumption in favor of 
service connection that may be accorded the veteran because 
of his combat experience has been clearly and convincingly 
rebutted by the evidence of record (i.e., the service medical 
records and separation examination results, the lack of in-
service continuity, and the veteran's post-service records, 
including the interpretation of those records by the VA 
psychiatric examiner who examined the veteran in February 
1998).  The Court has noted that "the Secretary is not 
required to accept every bald assertion made by a veteran as 
to service incurrence or aggravation of a disability."  See 
Smith v. Derwinski, 2 Vet. App. 137, 140 (1992); see also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (the Board was not 
required to accept the uncorroborated statements of the 
veteran regarding service connection).  It is also noted that 
section 1154 of title 38, U.S. Code, does not create a 
presumption in favor of combat veterans.  Smith, 2 Vet. App. 
at 140.

The Board therefore finds that additional evidence obtained 
in connection with the veteran's current claim is new 
evidence, but not material.  Because the more recently 
submitted evidence does not address or meet the requirement 
of the current diagnosis of post-traumatic stress disorder or 
the requirement of a medical nexus between military service 
and present psychiatric disorder with any competent medical 
evidence or opinion, it does not tend to prove a matter at 
issue, and it is hence, not probative.  In fact, if anything, 
the additional evidence tends to disprove the appellant's 
claim of service connection.  Consequently, it is not 
evidence "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a).

Thus, in view of the foregoing, the recently submitted 
evidence is not new and material.  See Hodge, Elkins, 
Winters, supra.  The law is clear that "the Board does not 
have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In the absence of evidence that is both new and 
material, the veteran's request to reopen his claim for 
service connection for post-traumatic stress disorder or an 
acquired psychiatric disorder, to include chronic paranoid 
schizophrenia, must be denied.  38 U.S.C.A. §§ 5107(a), 5108, 
7104, 7105; 38 C.F.R. §§ 3.156, 20.1100.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for a psychiatric disorder, 
to include post-traumatic stress disorder, the claim remains 
denied.



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals


 

- 12 -


- 1 -


